The respondents, presumably upon the authority of Matter of Fisk Bldg. Associates v. Willmark Service System (283 App. Div. 938), obtained an order for a bill of particulars containing items that our later decisions (see Matter of 400 Madison Ave. Corp., 286 App. Div. 834; Matter of Woolco Realty Corp., 2 A D 2d 676) have deemed inappropriate in an alternative proceeding for a determination of reasonable rent (Business Rent Law, § 4, subd. 2; L. 1945, ch. 314, as amd.). Order unanimously modified, on the law, by striking items 3 and 4 of the demand for a bill of particulars, and, as modified, is otherwise affirmed, without costs. Settle order. Concur — Breitel, J. P., M. M. Frank, Valente, Stevens and Bergan, JJ.